THE COURT.
The certificates of the clerk of the Superior Court of San Diego County and the official court reporter thereof show that plaintiff and respondent secured a judgment against defendants and appellants in the sum of $2,782. Appellants filed a notice of appeal on January 8, 1942, and on the same date requested the clerk to prepare a transcript. No undertaking or security was given to secure the cost of preparing the transcript and the cost thereof has not been paid. The notice of entry of judgment was served on counsel for appellant on December 12, 1941. Notice of an order denying a new trial was served on him on December 31, 1941. No draft of the proposed bill of exceptions has been filed and no proceedings were ever instituted for such a bill of exceptions or a transcript on appeal except the demand above mentioned. No arrangement for the preparation of the reporter’s transcript has been made with the reporter or otherwise, pursuant to section 953b of the Code of Civil Procedure. After due notice, on October 13, 1942, a motion was duly made" to dismiss the appeal upon the grounds stated. The time within which appellants were allowed to perfect the appeal has expired.
Under rules 5 and 6 of the Rules for the Supreme Court and District Courts of Appeal the appeal should be and is dismissed. (Peter v. Fullen, 35 Cal.App.2d 115 [94 P.2d 1019].)